Citation Nr: 0510140	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  96-51 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to 
service connection for an eye disorder.  

This issue was remanded for further development in August 
2004, and now returns again before the Board.

The Board notes that the issues of entitlement to service 
connection for hearing loss and tinnitus, remanded by the 
Board in August 2004, were granted in a December 2004 RO 
decision, and are therefore no longer before the Board.

In addition, the Board notes that the veteran, in a statement 
of the case dated September 1996, was granted entitlement to 
service connection at a noncompensable level for micropannus 
of the left eye as a result of an injury to the eye in 
service.  Therefore, the issue of service connection for the 
residuals of an injury to the left eye is no longer before 
the Board, and the issue in appellate status is as noted on 
the title page if this decision.

The veteran in his substantive appeal received in October 
1996, although mainly focusing on his denial of service 
connection for a right eye disorder, also indicated that he 
was continuing to have problems with his left eye, which he 
felt were related to his left eye injury in service.  

It is unclear whether the veteran is disagreeing with the 
September 1996 rating decision, which awarded a non-
compensable rating for the left eye disorder.  As such, the 
RO is requested to contact the veteran to clarify this matter 
and, thereafter, take any appropriate action.


FINDINGS OF FACT

The veteran's right eye glaucoma and cataract are not of 
service origin, or related to any incident or injury in 
service.


CONCLUSION OF LAW

The residuals of a right eye injury, currently diagnosed as 
glaucoma and a cataract, were not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a September 1996 statement 
of the case, supplemental statements of the case dated May 
2003 and December 2004, and a VCAA letter dated February 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several VA examinations during 
the course of this appeal.

The Board notes that the August 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA, and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Factual Background

The veteran is requesting service connection for the 
residuals of a right eye injury.  Specifically, the veteran 
is asserting that the same incident in which he injured his 
left eye, and for which he was granted service connection for 
micropannus of the left eye during the course of this appeal, 
also caused an injury to his right eye.  

The veteran's service medical records are negative for 
complaints of, or treatment for, any right eye injury or 
disability.  At the time of the separation examination the 
veteran's vision was 20/20, bilaterally.

His administrative records reflect that the veteran was 
involved in several engagements with the enemy and was 
awarded two Air Medals and a Gold Star in lieu of a third Air 
Medal.

VA outpatient treatment records dated December 1986 to 
September 2001 show treatment for problems with both eyes, 
including glaucoma with marked visual field loss.

In a March 1995 statement the veteran reported that while 
training in Miami, Florida, his plane crashed and the debris 
and sand injured his eyes.

The veteran received a VA eye examination in May 1995.  At 
that time, he was noted to have a history of having glaucoma 
in the right eye, more severely than in the left eye.  He was 
noted to be on medication for glaucoma.  No other significant 
ocular history was noted.  Upon examination, the veteran's 
best corrected visual acuity was 20/60 in the right eye and 
20/30 in the left eye.  The veteran's visual field 
examination showed a temporal island in the right eye on 
Goldmann visual fields.  On examination, his pupils were 
miotic in both eyes, and his slit lamp examination revealed 
peripheral corneal opacities bilaterally.  The chambers were 
deep bilaterally.  His applanation pressures were 18 in the 
right eye and 23 in the left eye.  His fundus showed advanced 
cupping in the right eye.  The veteran was diagnosed with 
chronic open angle glaucoma, right eye more so than left eye.

Received in May 1996 was a statement from a fellow 
serviceman, which is to the effect that in approximately May 
1944 he was the pilot of a Navy torpedo bomber and the 
veteran was his radioman.   The engine failed and they made a 
wheels up emergency landing and a sandy field.  The plane 
filled with sand injuring the veteran's eyes.

The veteran received a VA eye examination in August 2002.  At 
that time, the veteran was noted to have a history of 
bilateral glaucoma, right greater than left.  The veteran was 
noted to be status post three laser procedures to the right 
eye for glaucoma.  He was also noted to be on the maximum 
medication for glaucoma.  Despite this treatment, the 
pressure in the veteran's right eye remained uncontrolled.  
The veteran was noted to have declined further laser surgery 
to the eye, and also declined a combined cataract/glaucoma 
surgery in the eye.  He reported that he fell 10 years ago 
and needed stitches over his right eyebrow, and he stated he 
had been told that this fall may have contributed to the 
glaucoma.  

The veteran related trauma to his eyes in 1942 or 1943 in 
service in a plane crash, in which the veteran got dirt and 
sand in his eyes, and noted that this caused a scar on the 
front of his left eye, which did not affect his vision.  The 
veteran denied a history of any other eye surgery, double 
vision, blacking out of vision, seeing flashing lights going 
off, or any other history of eye trauma.  The veteran's 
medical history is significant for hypertension and 
arthritis, both controlled on medication.  The veteran's best 
visual acuity in the right eye was noted as 20/30.  There was 
no diplopia noted in any field of gaze.  

Evaluation of the anterior segment of the veteran's eye 
revealed a healthy lid, lash, conjunctiva, cornea, iris, and 
pupil in each eye.  There was a stromal scar inferiorly on 
the left cornea.  The veteran's intraocular pressure was 
noted as 24 in the right eye.  The deepest structure noted in 
the right eye was trabecular meshwork.  There was trace 
pigment, left eye greater than right.  There was no angle 
recession.  A dilated funduscopic evaluation of the posterior 
segment of the veteran's eyes revealed a healthy macula, 
vasculature, and retina in each eye.  There was end stage 
optic atrophy in the right eye.  The cup to disc ratio of the 
right optic nerve was 0.99.  

Evaluation of the crystalline lenses was significant for 
anterior cortical, nuclear sclerotic, and posterior 
subcapsular cataract in each eye.  The veteran was diagnosed 
with end stage glaucoma of the right eye.  The veteran was 
noted to be on maximum medications and status post three 
laser procedures, with the veteran refusing additional laser 
or surgery.  The veteran was also diagnosed with cataracts in 
both eyes.

An addendum to this examination was received in August 2002.  
At that time, the examiner indicated that, based on a review 
of the veteran's claims file, old records, and physical 
findings, he indicated that it was not likely that the 
veteran's glaucoma was related to his inservice injury.  A 
further addendum opinion indicated that a review of the 
veteran's claims file, old records, and physical findings at 
the time of the veteran's examination indicated that it was 
not likely that the veteran's cataract was due to his claimed 
in service eye injury.  The veteran was noted to have a scar 
on the surface of his left cornea that was likely due to an 
in service injury.  The examiner indicated that the cataract 
that the veteran has in his right eye was more likely an 
aging change, and unlikely due to his inservice trauma, and 
did not appear to be traumatic in nature.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
conditions may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the veteran was in an airplane 
accident in service, and did sustain an injury to his right 
eye.  However, this fact, in and of itself, is insufficient 
to establish service connection.  The evidence must also show 
that he currently has a right eye disability which is related 
to the inservice injury.

In this regard, the service separation examination showed no 
evidence of a right eye disability.  His vision at that time 
was 20/20.  The first post service clinical evidence of right 
eye problems was many years after service e.  Additionally, 
the VA examiner in August 2002 diagnosed glaucoma and 
cataracts in the right eye, which the examiner opined were 
unrelated to the veteran's in service accident, and were not 
the result of a traumatic event.  There is no medical 
evidence of record, which contradicts this opinion.  
Accordingly, the Board finds that the veteran's right eye 
disabilities, currently diagnosed as glaucoma and cataracts, 
are unrelated to his period of active duty.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of an 
injury to the right eye is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


